      Case 2:17-cv-00102 Document 192 Filed on 12/05/19 in TXSD Page 1 of 13



                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF TEXAS
                              CORPUS CHRISTI DIVISION

 JAIME SANCHEZ, DAVID LOYD, and                 *    CASE NO. 2:17-CV-00102
 STEVEN STOGRIN, Individually and on            *
 Behalf of All Others Similarly Situated,       *
                                                *    JUDGE NELVA GONZALES RAMOS
 v.                                             *
                                                *    MAGISTRATE JUDGE JASON B. LIBBY
 SCHLUMBERGER TECH. CORP.,                      *
                                                *
                                                *


         DEFENDANT’S LIMITED OBJECTIONS TO MEMORANDUM AND
       RECOMMENDATION OF THE MAGISTRATE JUDGE REGARDING HIS:

        I.     RECOMMENDATION TO DENY DEFENDANT’S MOTION FOR
               PARTIAL SUMMARY JUDGMENT ON WILLFULNESS, AND

        II.    RECOMMENDATION THAT PLAINTIFF’S MOTION FOR SUMMARY
               JUDGMENT REGARDING DEFENDANT’S AFFIRMATIVE DEFENSES
               IS NOT MOOT

        NOW INTO COURT, through undersigned counsel, comes Schlumberger Technology

Corporation (“STC” or “Defendant”), and, pursuant to 28 U.S.C. § 636(b)(1)(A) and Rule 72 of

the Federal Rules of Civil Procedure, respectfully enters its limited objections to the Memorandum

and Recommendation of the Magistrate Judge. (Rec. Doc. 190)

        As an initial matter, Defendant does not object to the Magistrate Judge’s well-reasoned

recommendation to grant its Motion to Decertify the Collective Action (Rec. Doc. 161). STC does

object to Magistrate Judge’s analysis and conclusions regarding (I) Defendant’s Motion for Partial

Summary Judgment on Willfulness (Rec. Doc. 160), and (II) Plaintiff’s Motion for Partial

Summary Judgment. (Rec. Doc. 122.)




                                                1
     Case 2:17-cv-00102 Document 192 Filed on 12/05/19 in TXSD Page 2 of 13




    I.      The Magistrate Judge Erred by Not Granting Defendant’s Motion for Partial
            Summary Judgment on Willfulness.

         The Magistrate Judge erred when he determined that Plaintiffs had provided sufficient

evidence to create a “genuine issue of material fact regarding whether Defendant knew it was

violating the FLSA or recklessly disregarded a potential violation.” (Rec. Doc. 190, at p. 20.) To

reach this conclusion, the Magistrate Judge noted the following:

         a) “Defendant has provided evidence to establish the absence of willfulness,
            specifically that it relied on the staffing agencies and their management services
            provider to comply with the FLSA and their contractual obligations when
            classifying the majority of Plaintiffs as exempt.”

         b) “[Defendant] has further provided that specific inquiries were made to several
            Plaintiffs relevant to whether they were exempt under the FLSA.”

         c) “Plaintiffs have presented evidence showing Defendants have previously
            litigated ‘closely related overtime issues’ as early as July 2014, also involving
            DDs and MWDs alleging they were misclassified as except employees and paid
            a day rate.”1 From Plaintiff’s Opposition the case that the Magistrate Judge is
            referring to appears to be Boudreaux v. Schlumberger Tech. Corp., No. 6:14-
            cv-2267 (W.D. La.). (Rec. Doc. 177 at p. 10.)

         d) This lawsuit was filed on March 16, 2017.

         e) From the previous litigation involving DDs and MWDs, “it is possible that
            Defendants had knowledge they were violating the FLSA at the time they
            classified the Plaintiffs in this action.”

(Rec. Doc. 190, at p. 20) (citations and internal quotations omitted) (emphasis added).

1
  The Magistrate Judge rejected Defendant’s argument that “the previous cases were settled and are
therefore inadmissible in their entirety as evidence” ruling that “the fact that these cases were filed is not
necessarily inadmissible.” (Rec. Doc. 190, at p. 20). Although Defendant respectfully disagrees with the
Magistrate Judge’s rejection of its argument that settled cases are inadmissible in their entirety and reserves
the right to raise this issue at trial and on appeal, Defendant will accept the Magistrate Judge’s conclusion
regarding this issue for the sake of this Objection. Nonetheless, the mere fact a lawsuit is filed does not
create a genuine issue of material fact sufficient to deny summary judgment. The fact of a lawsuit means
nothing on its own and Plaintiffs offer nothing but the fact prior cases have been filed and settled, leaving
mere speculation and their guess as to what that fact could mean, but speculation and guesswork are not
sufficient to avoid summary judgment.
                                                      2
    Case 2:17-cv-00102 Document 192 Filed on 12/05/19 in TXSD Page 3 of 13




        Based on these five points, the Magistrate Judge erred in denying summary judgment on

this issue and this Court should grant summary judgment as to the willfulness of Defendant’s

alleged FLSA violations, because Plaintiffs have not met their burden to defeat summary

judgment.

   i.       Plaintiffs Have the Burden to Produce Evidence Supporting a Finding of a Willful
            FLSA Violation to Defeat Summary Judgment.

        Plaintiffs bear the burden of proving that an alleged violation of the FLSA was willful. See,

e.g., Cox v. Brookshire Grocery Co., 919 F.2d 354, 356 (5th Cir. 1990). “Where the non-movant

bears the burden of proof at trial, the movant may merely point to the absence of evidence and

thereby shift to the non-movant the burden of demonstrating by competent summary judgment

proof that there is an issue of material fact warranting trial.” Nola Spice Designs, LLC v. Haydel

Enters., Inc., 783 F.3d 527, 536 (quoting Transamerica Ins. Co. v. Avenell, 66 F.3d 715, 718–19

(5th Cir.1995) (internal quotations omitted). “Once the moving party fulfills this responsibility,

the nonmoving party must ‘go beyond the pleadings and by her own affidavits, or by the

depositions, answers to interrogatories, and admissions on file, designate specific facts showing

that there is a genuine issue for trial.’” Id. (internal citations and quotations omitted). The

nonmovant must identify specific evidence in the record and articulate how that evidence supports

that party's claim. Baranowski v. Hart, 486 F.3d 112, 119 (5th Cir. 2007). “This burden will not

be satisfied by ‘some metaphysical doubt as to the material facts, by conclusory allegations, by

unsubstantiated assertions, or by only a scintilla of evidence.’” Boudreaux v. Swift Transp. Co.,

402 F.3d 536, 540 (5th Cir. 2005) (quoting Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir.

1994)) (emphasis added).




                                                 3
    Case 2:17-cv-00102 Document 192 Filed on 12/05/19 in TXSD Page 4 of 13



         In McLaughlin v. Richland Shoe Co., the United States Supreme Court held that the

standard for willfulness under the FLSA is whether “the employer either knew or showed reckless

disregard for the matter of whether its conduct was prohibited by the statute.” 486 U.S. 128, 133

(1988). In adopting this standard, the Supreme Court noted that “[t]he willfulness standard is a

formidable one because the FLSA's two-tiered statute of limitations ‘makes it obvious that

Congress intended to draw a significant distinction between ordinary violations and willful

violations.’” Schreckenbach v. Tenaris Coiled Tubes, LLC, 4:11-CV-4065, 2013 WL 178126, at

*11 (S.D. Tex. Jan. 16, 2013) (quoting Richland Shoe Co., 486 U.S. at 132).

   ii.      Defendant Has Produced Evidence Showing an Absence of Willfulness.

         Here, the Magistrate Judge correctly wrote that “[w]hile it is Plaintiffs’ burden to establish

willfulness, Defendant has provided evidence to establish the absence of willfulness, specifically

that it relied on the staffing agencies and their contractual obligations when classifying the majority

of the Plaintiffs as exempt” and that “specific inquiries were made to several Plaintiffs.” (Rec.

Doc. 190, at p. 20) (citations and internal quotations omitted). Because of that factual finding,

Plaintiff’s “formidable” burden becomes insurmountable.

         Once a defendant has provided evidence that it knew of the FLSA requirements and took

action to comply with them, such as relying on specific contract language or inquiring into

employees’ exempt status, it has not acted willfully, as a matter of law. See McLaughlin v.

Richland Shoe Co. 486 U.S. 128, 135 n13 (1988) (If the employer makes an inquiry or an effort to

comply with the FLSA, if the effort is unreasonable, but not reckless, it is sufficient to preclude a

finding of willfulness.); see also Steele v. Leasing Enter, LTD. 826 F.3d 237, 248 (5th Cir. 2016)

(affirming the district court’s finding that the conduct was not willful even though the defendant

continued its offset practice for three years after the court issued an interlocutory judgment that



                                                   4
     Case 2:17-cv-00102 Document 192 Filed on 12/05/19 in TXSD Page 5 of 13



defendant may not offset, as that was the only evidence of willfulness and interlocutory orders are

not final and subject to change ); Alawar v. Trican Well Serv., L.P., 397 F.Supp.3d 873, 901-02

(W.D. Tex. 2019) (entering summary judgment in defendant’s favor on willfulness and noting

both that a plaintiff arguing notice by virtue of prior litigation must show that the prior litigation

resembles the alleged litigation at hand and the plaintiff must show actual notice of ongoing FLSA

violations).

           Plaintiffs have produced no evidence that Defendant relying on the staffing agencies to

comply with their contractual obligations was reckless. Indeed, even if the Court feels that

Defendant should not have relied on the staffing agencies to fulfill their contractual obligations to

correctly classify the Plaintiffs, such reliance is not “reckless.” A party that accepts a contract has

an obligation to fulfill the terms of that contract. Accord TEC Olmos, LLC v. ConocoPhillips Co.,

555 S.W.3d 176, 183 (Tx. Ct. App. 1st Dist. 2018). Indeed, Plaintiffs have showed no evidence

that the staffing agencies failed to fulfill their contractual obligations. Therefore, after finding that

STC had produced evidence showing a lack of willfulness, the Magistrate Judge erred in denying

summary judgment.

    iii.      Plaintiffs Have Not Met Their Evidentiary Burden to Avoid Summary Judgment.

           The Magistrate Judge further erred when he recommended that Plaintiffs providing the

Court with the name of a previous case constituted evidence that Defendant has previously litigated

“closely related overtime issues.” (Rec. Doc. 190, at p. 20.) To support this contention, the

Magistrate Judge relied on Sealey v. EmCare, Inc., 2013 WL 164040 (S.D. Tex., Jan. 14, 2013,

No. 2:11-CV-00120), a decision by this Court. In that case, this Court denied the employer’s

motion for summary judgment on willfulness based on the following circumstances:




                                                   5
     Case 2:17-cv-00102 Document 192 Filed on 12/05/19 in TXSD Page 6 of 13



    1. The defendant did not provide any evidence that they tried to comply or made any inquiry
       whether they were complying with the FLSA. Id.; see also Sealey v. EmCare, Inc., 2012
       WL 8006875 (S.D. Tex., Nov. 20, 2012, No. 2:11-CV-00120, Doc. No. 93) (Motion for
       Summary Judgment Regarding Willfulness and the Statutes of Limitations filed by
       Emcare, Inc.).

    2. The plaintiffs presented evidence that “Defendants have an expansive knowledge of the
       FLSA and DOL regulations relating to the payment of overtime to midlevel practitioners
       of health care.” Sealey, 2013 WL 164040, at *4.

    3. “The evidence also shows that Defendants previously litigated a closely related overtime
       issue to an unsuccessful outcome.” Id. This Court had earlier explained how the same
       employer lost on a very similar issue on the plaintiff’s motion for summary judgment,
       which was affirmed by the Fifth Circuit. Id. at *2.
Here, Sealey is clearly distinguishable from this case based on the facts that this Court carefully

laid out. First, unlike in Sealey, Defendant has provided evidence that it took affirmative efforts

to comply with the FLSA. As discussed above, these efforts mean that Defendant’s conduct was,

at worst, negligent – which means that Defendant is entitled to summary judgment. Second, unlike

Sealy, Plaintiffs have not produced evidence that Defendant has “expansive knowledge” of how

the FLSA works with regards to procuring independent contractors from staffing agencies. Third,

unlike Sealey, Defendant did not endure an “unsuccessful outcome” in Boudreaux v. Schlumberger

Tech. Corp., No. 6:14-cv-2267 (W.D. La.) – rather that case was settled as to the MWD class and

the DD class remains pending.2

          After one court rejected a settlement offer as admissible evidence of willfulness in a FLSA

case, it explained how even if such an offer was admissible, it would have “limited probative

value”:




2
 According to Rule 56(c), Plaintiffs were required to cite to “particular parts of materials in the record” to
support their factual position. Plaintiffs name-dropping other cases and making conclusory statements
about what those cases are about (without even citing documents in those cases’ records) certainly does
not meet this standard. (Rec. Doc. 177 at p. 10.)
                                                      6
    Case 2:17-cv-00102 Document 192 Filed on 12/05/19 in TXSD Page 7 of 13



        As to the disputed issue of willfulness, the fact of a settlement offer has only limited
        probative value. It certainly reflects awareness by defendants of the fact that a
        dancer might make or had made a claim for relief based on an asserted entitlement
        to minimum wages. Arguably, the fact of such an offer might be said to reflect a
        determination by defendants that such a claim was non-frivolous, or at least
        sufficiently likely to result in protracted litigation to merit a settlement offer in the
        interest of avoiding legal risk and expense.
        However, the fact of such an offer is a far cry from an acknowledgment by the Club
        that it had misclassified dancers. As plaintiffs’ counsel are assuredly aware,
        settlement offers are commonly made where both parties adhere to their positions
        on the merits, but where settlement nonetheless makes sense as a business
        matter. That defendants attempted to limit their litigation risk by making these
        offers does not make it materially more likely that, at the time they classified the
        dancers as independent contractors, they knew that this was wrongful. This decision
        could equally reflect a candid awareness that courts could come out either way on
        this issue, and that it was worth making settlement offers to try to avoid the business
        risk—as indeed has materialized—presented by allowing a large class action to
        proceed to summary judgment and verdict.
Hart v. RCI Hosp. Holdings, Inc., 90 F. Supp. 3d 250, 286 (S.D.N.Y. 2015) (internal quotations

and citations omitted). This reasoning aptly describes why the settlement in Boudreaux is

distinguished from the litigation that the defendant in Sealey had previously lost. Simply put, the

Magistrate Judge erred in its reliance on Sealey to deny summary judgment.

        Moreover, this Court should not extend Sealey to include previously settled cases. Public

policy encourages settlement. See Ostrander v. Kosteck, 358 F.Supp.3d 593, 597-98 (W.D. Tex.

2019) (citing Ho v, Martin Marietta Corp., 845 F.2d 545, 547 n.2 (5th Cir. 1988). Nothing

suggests that public policy is otherwise for FLSA actions. Equating the settling of a prior claim

to the abandonment of any defense to willfulness would undermine that policy. Such a result

would also undermine Congress’ intent to make plaintiffs’ burden to prove willfulness

“formidable.” Richland Shoe Co., 486 U.S. at 132. Companies should not have to bear the cost

or the risk of litigating FLSA cases to trial, instead of settling for an amount less than the cost of

trial, to avoid the risk of an unfair inference on willfulness.




                                                   7
    Case 2:17-cv-00102 Document 192 Filed on 12/05/19 in TXSD Page 8 of 13



       Indeed, based on the Magistrate Judge’s recommendations, a law firm could file a suit

against a company alleging FLSA violations for every position at the company, dismiss that suit,

and then file subsequent cases against the same company and never be required to produce any

evidence of a willful violation in order to stave off summary judgment. Such a result was not

Congress’ intent, is inconsistent with Supreme Court precedent, and is not supported by Sealey.

       Finally, the Magistrate Judge also cites Villegas v. Dependable Const. Services, Inc., 2008

WL 5137321, at *27 (S.D. Tex., Dec. 8, 2008, No. CIV. 4:07-CV-2165) for the proposition that

previous cases could show that “it is possible that Defendants had knowledge they were violating

the FLSA at the time they classified the Plaintiffs in this action.” (Rec. Doc. 190 at p. 20.)

However, in Villegas, the court made it clear that this possibility only applied to plaintiffs who

were classified as exempt after the employer had litigated a FLSA suit and had changed its

payment methods. Here, Plaintiffs have not made that required showing as to their independent

contractor status before Boudreaux v. Schlumberger Tech. Corp., No. 6:14-cv-2267 (W.D. La.)

settled. See Alawar v. Trican Well Serv., L.P., 397 F. Supp. 3d 873, 901 (W.D. Tex. 2019)

(Distinguishing the willfulness analysis in Villegas because a lawsuit is immaterial to the

willfulness analysis relative to job classifications made before the lawsuit was filed, neither party

introduced the date the employees began working, and no party disputed that the employees were

classified as exempt as of the date the previous lawsuit was filed.). Therefore, the willfulness

section of Villegas is inapplicable here and the Magistrate Judge erred in applying it.

       Moreover, simply suggesting “it is possible that Defendants had knowledge they were

violating the FLSA at the time they classified the Plaintiffs in this action” does not satisfy the

Plaintiffs’ formidable burden to avoid summary judgment on willfulness. “It is well settled that

the mere possibility of a fact being proven does not protect a party from summary judgment.”



                                                 8
    Case 2:17-cv-00102 Document 192 Filed on 12/05/19 in TXSD Page 9 of 13



Evans v. Shell Oil Co., 1992 WL 193544 (E. D. La. August 5, 1992). Plaintiffs must present

competent summary judgment evidence on the issue of willfulness; speculating as to a possibility

adds nothing to Plaintiffs’ complaint allegations and is not sufficient to defeat summary judgment.

Nola Spice Designs, LLC, 783 F.3d at 536 (“Once the moving party fulfills this responsibility, the

nonmoving party must ‘go beyond the pleadings and by her own affidavits, or by the depositions,

answers to interrogatories, and admissions on file, designate specific facts showing that there is a

genuine issue for trial.’”) (quoting Transamerica Ins. Co. v. Avenell, 66 F.3d 715, 718–19 (5th

Cir.1995)) (internal citations and quotations omitted); Boudreaux, 402 F.3d at 540 (“This burden

will not be satisfied by ‘some metaphysical doubt as to the material facts, by conclusory

allegations, by unsubstantiated assertions, or by only a scintilla of evidence.’”) (quoting Little v.

Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994)); Ramsey v. Henderson, 286 F.3d 264, 269

(5th Cir. 2002) (“speculation and unsubstantiated assertions are inadequate to satisfy” the

nonmovant’s burden in a motion for summary judgment).

   iv.      Plaintiffs Have Provided No Evidence to Show that STC Ignored Relevant
            Complaints that Were Brought to its Attention.

         An additional reason that Plaintiffs have not satisfied their burden of proof to survive

summary judgment on willfulness is that they have provided no evidence that Defendant ignored

and took no action regarding possible FLSA violations that were brought to its attention. See

Zannikos v. Oil Inspections (U.S.A.), Inc., 605 Fed. Appx. 349, 360 (5th Cir. 2015) (“Willfulness

has been found when the evidence demonstrated that an employer actually knew its pay structure

violated the FLSA or ignored complaints that were brought to its attention.”). Simply that

Defendant was sued in 2014 for an alleged FLSA misclassification of MWD’s and DD’s does not

mean that between the filing of that suit and the filing of this suit that Defendant was put on notice

of the independent contractor/day rate claims alleged in this action.

                                                  9
    Case 2:17-cv-00102 Document 192 Filed on 12/05/19 in TXSD Page 10 of 13



          The primary issue in the present case is different. Here, Plaintiffs contend that they were

improperly classified as independent contractors. Plaintiffs have not made any showing that STC

was placed on notice that its classification of contractor MWD’s, DD’s, or Cement Field

Coordinators as independent contractors was an alleged violation of the FLSA.3

          Plaintiffs have the burden to show that Defendant did ignore the alleged FLSA violation

but they have provided no evidence of such inaction. Indeed, the evidence the Magistrate Judge

noted in this case (inquiry of exempt status and including contractual obligations for FLSA

classification), at the very least, indicate that STC was not ignoring the potential for FLSA

violations. Accordingly, the “evidence” cited by the Magistrate Judge in denying summary

judgment was no evidence at all.

    II.      The Magistrate Judge Erred in Not Declaring Plaintiff’s Motion for Partial
             Summary Judgment Moot.4

          The Magistrate Judge also erred by ruling that “Plaintiffs’ Motion for Partial Summary

Judgment regarding Defendant’s affirmative defenses may still be relevant to the remaining three

Plaintiffs.” (Rec. Doc. 190, at p. 2). In fact, Plaintiff’s Motion did not seek judgment as to the

named Plaintiffs, or any particular plaintiff, but rather sought dismissal of the affirmative defenses

on a class-wide basis. Therefore, if the Magistrate’s R&R regarding the decertification motion is

accepted as it should be, Plaintiffs’ motion for partial summary judgment is moot as well.

          Indeed, the Magistrate Judge correctly recommended that decertification is appropriate

because “the defenses raised will require the Court to conduct a fact-specific, individualized

analysis of each DD, MWD and field supervisor’s job responsibilities and salary.” Id. at p. 10.



3
  Plaintiffs’ original theory of the case was that payment by a day rate alone violated the FLSA. Of course,
the Fifth Circuit’s Faludi decision has put that theory to rest.
4
  This argument assumes that the Court will adopt the Magistrate Judge’s granting of Defendant’s Motion
for Decertification (which it should).
                                                    10
   Case 2:17-cv-00102 Document 192 Filed on 12/05/19 in TXSD Page 11 of 13



Additionally, the Magistrate Judge also correctly wrote that “Plaintiffs’ claims are not amenable

to generalized evidence because the individualized claims and individualized defenses, all of

which are highly fact intensive, would not only dominate but would swallow and consume the

entire case.” Id. at pp. 15-16 (internal quotations and citations omitted).

       Here, Plaintiffs’ Motion was aimed at the affirmative defenses raised against the collective

action class, which the Magistrate Judge has now recommended to be decertified. Moreover, that

Motion did not proffer any evidence to counter the application of the exemption defenses, other

than the fact that the Plaintiffs were paid on a day rate. Procedurally, it is unfair to Defendant to

suddenly convert a motion that addressed STC’s affirmative defenses on a broad-brush, class level,

primarily making two arguments, (the first that certain affirmative defenses do not apply to the

FLSA, and second the legally incorrect theory that STC cannot assert exemption defenses as to

workers paid a day rate ) into a motion for partial dismissal for three individual defendants. STC’s

opposition responded to the allegations in the original motion, not a motion addressing three

individual Plaintiffs. And while the Court may still address ancillary issues, such as good faith or

willfulness, it would be unfair to apply Plaintiffs’ current Motion to the three (potentially)

remaining Plaintiffs as the Motion does not give STC notice that it will have to defend those

individual claims on an individual basis.

       The Magistrate Judge acknowledged as much by writing “[i]f the class is decertified,

Defendant should clearly identify which, if any, of the remaining affirmative defenses it intends

to raise.” Id. at p. 16, n6. Certainly, after the Court accepts the Magistrate Judge’s recommendation

regarding decertification, the Court can decide if Plaintiffs should be allowed to submit a new

motion for partial judgment as to the remaining Plaintiffs and STC should be given on opportunity

to respond, as the Plaintiffs’ current motion does not raise any issues individual to the three



                                                 11
   Case 2:17-cv-00102 Document 192 Filed on 12/05/19 in TXSD Page 12 of 13



remaining Plaintiffs.   Accordingly, this Court should declare Plaintiff’s Motion for Partial

Summary Judgment regarding Defendant’s Affirmative Defenses moot.




       Respectfully submitted, this the 5th day of December, 2019.


                                           /s/Robert P. Lombardi
                                           Samuel Zurik III (Texas Bar No. 24044397)
                                           Robert P. Lombardi (admitted pro hac vice)
                                           Joseph R. Ward III (admitted pro hac vice)
                                           THE KULLMAN FIRM, P.L.C.
                                           1100 Poydras Street, Suite 1600
                                           New Orleans, LA 70163
                                           Telephone: (504) 524-4162
                                           Facsimile: (504) 596-4189
                                           E-Mail: sz@kullmanlaw.com
                                           E-Mail: rpl@kullmanlaw.com
                                           E-Mail: jrw@kullmanlaw.com

                                           and

                                           Kelly Reese (admitted pro hac vice)
                                           THE KULLMAN FIRM, P.L.C.
                                           63 S. Royal Street
                                           1100 Riverview Plaza
                                           Mobile, AL 36602
                                           Telephone: (251) 432-1811
                                           Facsimile: (251) 433-1230
                                           E-Mail: kr@kullmanlaw.com

                                           COUNSEL FOR DEFENDANT,
                                           SCHLUMBERGER TECHNOLOGY
                                           CORPORATION




                                              12
   Case 2:17-cv-00102 Document 192 Filed on 12/05/19 in TXSD Page 13 of 13



                                CERTIFICATE OF SERVICE

       I certify that on the 5th day of December 2019, I electronically filed the foregoing with the
Clerk of Court by using the CM/ECF system, which will send a notice of electronic filing to:


       Michael A. Josephson
       Andrew W. Dunlap
       William R. Liles
       JOSEPHSON DUNLAP LAW FIRM
       11 Greenway Plaza, Suite 3050
       Houston, Texas 77046
       Email: mjosephson@mybackwages.com
       Email: adunlap@mybackwages.com
       Email: wliles@mybackwages.com

       Richard J. (Rex) Burch
       BRUCKNER BURCH, P.L.L.C.
       8 Greenway Plaza, Suite 1500
       Houston, Texas 77046
       Email: rburch@brucknerburch.com


                                                     /s/Robert P. Lombardi
                                                     Robert P. Lombardi




                                                13
